Citation Nr: 1714806	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left hip fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September to December 2007, with additional service in the Army National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a January 2015 decision, the Board remanded the case for additional development, which has been completed.  

In the Board's January 2015 decision, the Board also remanded the issue of the Veteran's entitlement to service connection for left lower extremity numbness and tingling secondary to service-connected residuals of a left hip fracture.  Following the Board's remand, the RO granted entitlement to service connection for peroneal nerve impairment, left lower extremity in January 2016.  However, the record does not reflect that the Veteran filed a Notice of Disagreement regarding the effective date or disability rating assigned in the January 2016 rating decision.  Accordingly, that matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  However, the issue of the Veteran's entitlement to an initial disability rating for residuals of a left hip fracture has been returned to the Board for appellate review.

The Board notes that there is some question as to whether the January 2016 notice letter granting entitlement to service connection for peroneal nerve impairment, left lower extremity was received by the Veteran.  The RO did not send the January 2016 rating decision to the last confirmed mailing address of record and it was returned as undeliverable.  This issue is referred to the RO for any necessary and appropriate action.  

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required for another VA examination.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  

Initially, the claims file indicates a change in the Veteran's mailing address that appears to have been last confirmed by the RO in January 2016.  The January 2016 Supplemental Statement of the Case (SSOC), however, was sent to the Veteran's previous address, and the SSOC was returned as undeliverable.  Accordingly, the Board finds that a remand is required to contact the Veteran and confirm his current mailing address and reissue the January 2016 SSOC.

The Board further notes that the Veteran was afforded VA examinations in March 2012 and January 2016.  However, there are insufficient findings in the examination reports needed to properly evaluate the Veteran's service-connected residuals of a left hip fracture.   

The Court recently held that in order to be considered adequate, a VA medical examination must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet.App. 158 (2016).  In this case, the VA examiners did not test the Veteran's hip condition for pain on both active and passive motion in both weight bearing and non-weight bearing positions and, if possible, with the range of the opposite undamaged joint.  Therefore, the Board finds the prior VA examinations inadequate for compensation purposes.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative to confirm her current mailing address and document such efforts in the claims file.

2. After verifying the Veteran's current mailing address, the AOJ should provide the Veteran with all outstanding notice for her claim, including the January 2016 SSOC.

3. After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected residuals of a left hip fracture.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should specifically delineate all signs and symptoms associated with the Veteran's service-connected residuals of a left hip fracture.  In particular, the examiner should test the Veteran's range of motion in active motion, passive motion, weight bearing, and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

